 Case 8:18-cv-01173-GLS-CFH Document 54 Filed 12/02/20 Page 1 of 25




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
________________________________
ANNE LARKIN-GALLAGHER,
                                                   8:18-cv-1173
                        Plaintiff,                 (GLS/CFH)

                 v.

CHAMPLAIN VALLEY
PHYSICIANS HOSPITAL
MEDICAL CENTER,

                   Defendant.
________________________________
APPEARANCES:                     OF COUNSEL:

FOR THE PLAINTIFF:
Cooper, Erving & Savage, LLP             PHILLIP G. STECK, ESQ.
39 North Pearl Street
4th Floor
Albany, NY 12207

FOR THE DEFENDANT:
Nixon, Peabody Law Firm                  KIMBERLY KATE HARDING,
1300 Clinton Square                      ESQ.
Rochester, NY 14604-1792


Gary L. Sharpe
Senior District Judge

                MEMORANDUM-DECISION AND ORDER

                               I. Introduction

      Plaintiff Anne Larkin-Gallagher (hereinafter “Larkin”) commenced
Case 8:18-cv-01173-GLS-CFH Document 54 Filed 12/02/20 Page 2 of 25




this action against defendant Champlain Valley Physicians Hospital

Medical Center (hereinafter “CVPH”) pursuant to Title VII of the Civil

Rights Act of 19641 and the Family and Medical Leave Act (FMLA). 2

(Compl., Dkt. No. 1.) Pending before the court is Larkin’s motion for

partial summary judgment as to her Title VII claims, (Dkt. No. 38), Larkin’s

motion to remove restrictions on documents, (Dkt. No. 39), and CVPH’s

cross-motion for summary judgment, (Dkt. No. 48). For the reasons that

follow, Larkin’s motions for partial summary judgment and to remove

restrictions on documents are denied, and CVPH’s cross-motion for

summary judgment is granted.

                                     II. Background

A.   Facts3

     Larkin began working for CVPH in August 2001, and, during all

relevant times, worked as a phlebotomist in the Fitzpatrick Cancer Center

(FCC) at CVPH’s hospital. (Pl.’s Statement of Material Facts (SMF) ¶ 1,

Dkt. No. 38, Attach. 2.) As a phlebotomist, Larkin was required to use the



     1
         See 42 U.S.C. §§ 2000e-2000e-17.
     2
         See 29 U.S.C. §§ 2601-54.
     3
         Unless otherwise noted, the facts are undisputed.

                                              2
Case 8:18-cv-01173-GLS-CFH Document 54 Filed 12/02/20 Page 3 of 25




following two software programs: Sunquest, a system which manages

laboratory tests, and Sorian Financials, a system in which clerical staff in

the FCC enter the identity of patients to schedule blood draws in the lab.

(Id. ¶ 3.)

      In June 2016, after complaining to her supervisor, Kathy Bracero,

that she was “overloaded with work,” Bracero “found days when the

number of blood draws [by Larkin] were indeed very high.” (Id. ¶¶ 1, 11.)

A few days later, Larkin detailed her complaints in a union “Patient Care

Assignment Despite Objection Form,” which was filed with CVPH’s human

resources department. (Id. ¶ 12.) A meeting was then held to discuss

Larkin’s complaints, which was attended by Larkin, Bracero, Dylan Smith,

a union member, and Trudy Miller, an employee in CVPH’s human

resources department. (Id. ¶ 13.) Discussion regarding Larkin’s

complaints about her workload continued, and Miller informed her superior

in human resources, Kevin Manchester, of the same. (Id. ¶¶ 18-19.) In

late September, Larkin met with Bracero and Manchester “to address

conflict that had arisen with clerical staff concerning the scheduling of

patients.” (Id. ¶ 20.)

      In July 2016, Larkin learned that she was pregnant. (Id. ¶ 14.) She

                                      3
Case 8:18-cv-01173-GLS-CFH Document 54 Filed 12/02/20 Page 4 of 25




subsequently made multiple requests for time off for doctor’s

appointments. (Def.’s SMF ¶¶ 23-24, Dkt. No. 48, Attach. 10.) Larkin told

Bracero of her pregnancy around the beginning of September. (Pl.’s SMF

¶ 14.)

         On December 2, 2016, Camry Church, a CVPH patient, called and

spoke to then-CVPH’s Compliance Officer Kristen Pope to complain about

a potential HIPAA violation. (Id. ¶ 22; Def.’s SMF ¶ 38.) Church told Pope

“that people were talking about her pregnancy at a party, and that she

wanted an investigation done to determine who disclosed her confidential

information.” (Pl.’s SMF ¶ 22.) Church “mentioned Larkin as a possible

person who could have violated her HIPAA rights, since [Larkin] worked in

the hospital,” but Larkin “was not the only one she mentioned who could

have done it.” (Id.) Pope immediately reported Church’s complaint to

then-Chief Privacy Officer Star Thornton, who took over the matter.

(Def.’s SMF ¶¶ 46-47.)

         On December 7, 2016, Miller and Thornton met with Larkin and

informed her that she had violated HIPAA, but “did not tell [her] how and

provided no information.” (Pl.’s SMF ¶ 28.) “Todd Estes from the union

walked [Larkin] out of the hospital, and she was placed on paid

                                      4
Case 8:18-cv-01173-GLS-CFH Document 54 Filed 12/02/20 Page 5 of 25




administrative leave.” (Id.) Miller and Thornton “promise[d] they would

continue to investigate while [Larkin] was out on administrative leave.”

(Id.)

        CVPH’s disciplinary procedures state that “administrative leave will

provide management time to investigate the allegations,” and CVPH’s

discipline policy states that “an intentional violation of the Confidentiality

Policy may result in termination. HIPAA violations will result in immediate

termination. . . . The Departmental Director and the Labor & Employee

Relations Manager are responsible for accomplishing a thorough

investigation prior to disciplining the employee.” (Id. ¶ 30.)

        During the course of the investigation, Thornton ran a preliminary

report by running an inquiry in FairWarning, “a notification tool that

identifies only potential breaches.” (Def.’s SMF ¶ 51; Pl.’s SMF ¶ 46.)

When running this report, Thornton used Larkin’s and Church’s names to

determine who accessed Church’s record for the date of service in

question. (Def.’s SMF ¶¶ 51-52.) “The FairWarning report showed

[Larkin] allegedly accessing hundreds of medical records within minutes or

seconds of each other, all while the evidence of [Larkin’s] work schedule

showed her drawing blood from [sixty] patients throughout the day with

                                        5
Case 8:18-cv-01173-GLS-CFH Document 54 Filed 12/02/20 Page 6 of 25




[ten] minutes allotted for each blood draw.” (Pl.’s SMF ¶ 69.) Thornton

told Tom Gosrich, the head of human resources at the time, that the report

“indicated a significant breach of patient confidentiality.” (Def.’s SMF ¶ 69;

Pl.’s SMF ¶ 60.)

      On December 14, 2016, Larkin met with Miller, Thornton, and Todd

Estes, a member of the union, where she “was confronted for the first time

with the FairWarning [r]eport purporting to show that she

accessed . . . Church’s [m]edical [r]ecords and many others repeatedly

through Sunquest.” (Pl.’s SMF ¶ 34.) In response to the accusations,

Larkin requested an investigation, and explained that it was “impossible”

for her to have done what she was being accused of; “[t]he software she

used did not allow her to do this”; “[s]he had no motive to do this; “[n]or

would she even had known what she was looking for.” (Id. ¶ 40.)

Thornton and Miller agreed to continue to investigate, and said, in the

meantime, they would be calling all the patients involved to advise them

that their HIPAA rights had been violated.” (Id. ¶¶ 40, 42.)

      Later that same day, Larkin “submitted formal FMLA paperwork for

pregnancy leave” to CVPH’s Occupational Health and Wellness

department, “indicating that [her] pregnancy required her to be out of

                                       6
Case 8:18-cv-01173-GLS-CFH Document 54 Filed 12/02/20 Page 7 of 25




work.” (Id. ¶ 43; Def.’s SMF ¶ 72.) As of that date, Miller was aware of

Larkin’s pregnancy. (Pl.’s SMF ¶ 43.)

      Thornton discussed the investigation with Miller and Manchester in

emails, but Manchester denied involvement in the investigation. (Id.

¶¶ 32-33.) Thornton also reached out to Helen Fusco in CVPH’s

Information Security Systems department to inquire into Larkin’s audit

trails. (Id. ¶ 44; Def.’s SMF ¶ 74.) Fusco reported that a review of the

audit trail found no evidence that Larkin had improperly accessed any

medical records, and Thornton similarly testified that “[t]he audit trails did

not confirm what FairWarning reported.” (Pl.’s SMF ¶¶ 44-45.)

      Thornton conducted no further investigation to support the allegation

that Larkin accessed Church’s medical records, and “testified she did not

know how Larkin could possibly have done that and did not bother to find

out [nor did she] know what records of Church had purportedly been

accessed.” (Id. ¶ 50.)

      On December 21, 2016, Thornton prepared a “Breach Notification

Assessment Tool,” which “purported to confirm the report of FairWarning

that [Larkin] had improperly accessed [Church’s] patient records,” but that

“the investigation as to whether there was inappropriate access was

                                       7
Case 8:18-cv-01173-GLS-CFH Document 54 Filed 12/02/20 Page 8 of 25




ongoing.” (Id. ¶ 57.)

      On December 28, 2016, Larkin received a termination letter, sent by

Miller. (Id. ¶ 59.) Gosrich, who “was unaware of [the Office of Civil Right’s

(OCR)] protocols for a HIPAA violation,” relied on information from

Thornton and Miller “in deciding to terminate Larkin’s employment.” (Id.

¶¶ 60, 90, 99.) Gosrich “acknowledged that FairWarning and [Church’s

complaint] were the sole grounds for Larkin’s termination.” (Id. ¶ 90.)

Bracero was not consulted, nor did she have any input or involvement in

the decision to terminate Larkin. (Def.’s SMF ¶ 86.) Larkin was ultimately

replaced by a non-pregnant employee. (Pl.’s SMF ¶ 104.)

      In January 2017, Larkin attended a grievance meeting with the

union, Thornton, and Miller, and complained that CVPH had “advised

patients, including . . . Church, that there had been a breach of patient

confidentiality.” (Id. ¶ 66.) “The union made a request for the information

supporting the adverse finding of improper access against Larkin,” ( id.),

which was denied in a memorandum from Miller, wherein she “stat[ed] that

Larkin improperly accessed medical records in violation of HIPAA and the

hospital’s confidentiality policies,” (id. ¶ 67).

      In May 2017, Pope, then-Interim Privacy Officer, having replaced

                                         8
Case 8:18-cv-01173-GLS-CFH Document 54 Filed 12/02/20 Page 9 of 25




Thornton, (id. ¶ 98), received an inquiry from the OCR regarding a HIPAA

compliance investigation, (id. ¶ 72). Pope, who, aside from receiving and

reporting Church’s complaint to Thornton, had no further involvement with

the original investigation, began reviewing the audit results. (Id.; Def.’s

SMF ¶ 47.) Pope concluded that the FairWarning report was inconsistent

with audit findings, and hence inaccurate. (Pl.’s SMF ¶ 72.) “As it turned

out, two workstations, including Larkin’s, had been configured to load a

patient census on startup which just ran in the background but was not

visible to her.” (Id.) “Pope also confirmed that there was no improper

access in Soarian,” and, “based on information from IT, . . . corroborated

[Larkin’s] assertion that she never used Sorian Clinicals during the

relevant period.” (Id. ¶ 73.) Additionally, Fusco “reconfirm[ed]” that “she

found no access by Larkin to any records of . . . Church using the inquiry

function in Sunquest,” (id. ¶ 79), and stated that “further review of

Sunquest again confirmed that Larkin had not improperly accessed

medical records of anyone,” (id. ¶ 80).

      After reporting her findings to Gosrich and Manchester, Gosrich

emailed Pope informing her that “[human resources] would not

reconsider.” (Id. ¶¶ 75-76.)

                                      9
Case 8:18-cv-01173-GLS-CFH Document 54 Filed 12/02/20 Page 10 of 25




      In August 2017, Pope sent Church a letter informing her that there

had been no improper access to her medical records, and sent “reversal

letters to numerous other patients as well.” (Id. ¶ 88.)

B.    Procedural History

      Larkin asserts the following claims against CVPH: (1) pregnancy

discrimination in violation of Title VII; (2) Title VII retaliation;

(3) interference pursuant to FMLA; and (4) retaliation pursuant to FMLA,

(Compl. ¶¶ 42-72), and moves for summary judgment as to her Title VII

claims, (Dkt. No. 38). CVPH cross-moves for summary judgment as to all

of Larkin’s claims. (Dkt. No. 48.)

                          V. Standard of Review

      The standard of review under Fed. R. Civ. P. 56 is well settled and

will not be repeated here. For a full discussion of the governing standard,

the court refers the parties to its prior decision in Wagner v. Swarts, 827 F.

Supp. 2d 85, 92 (N.D.N.Y. 2011), aff’d sub nom. Wagner v. Sprague, 489

F. App’x 500 (2d Cir. 2012).

                                 IV. Discussion

A.    Title VII Pregnancy Discrimination

      First, CVPH argues that Larkin cannot make out a prima facie case

                                         10
Case 8:18-cv-01173-GLS-CFH Document 54 Filed 12/02/20 Page 11 of 25




of pregnancy discrimination because there is no evidence that the

decisionmakers involved in her termination knew of her pregnancy before

the decision to terminate her was made. (Dkt. No. 48, Attach. 11 at 8-11.)

Second, CVPH contends that Larkin was terminated for legitimate,

non-discriminatory reasons—namely, because CVPH believed that Larkin

improperly accessed CVPH patients’ records in violation of its

confidentiality policy—and Larkin cannot establish that the stated reasons

for her dismissal are pretext for discrimination. (Id. at 13-24.) Larkin

argues that she has demonstrated that CVPH discriminated against her

based on her pregnancy; that “circumstantial evidence shows conclusively

that [CVPH] acted with unlawful intent in terminating [her] employment and

that the ground given for termination was pretextual”; and that

“management knew before Larkin was terminated that Larkin had not

improperly accessed medical records of anyone.” (Dkt. No. 38, Attach. 1

at 9-10.) For the following reasons, the court agrees with CVPH.

      Under Title VII, it is “an unlawful employment practice for an

employer . . . to discharge any individual, or otherwise to discriminate

against any individual with respect to h[er] compensation, terms,

conditions, or privileges of employment, because of such individual’s race,

                                      11
Case 8:18-cv-01173-GLS-CFH Document 54 Filed 12/02/20 Page 12 of 25




color, religion, sex, or national origin.” 42 U.S.C. § 2000e-2(a)(1). In

1978, the Pregnancy Discrimination Act (PDA) 4 was passed, “to enact

Congress’s determination that discrimination based on a woman’s

pregnancy is, on its face, discrimination because of her sex.” DeMarco v.

CooperVision, Inc., 369 F. App’x 254, 255 (2d Cir. 2010) (internal

quotation marks and citation omitted). The PDA accomplished this by

“amend[ing] Title VII’s definition of discrimination ‘because of sex’ to

include discrimination ‘because of or on the basis of pregnancy, childbirth,

or related medical conditions.’” Saks v. Franklin Covey Co., 316 F.3d 337,

343 (2d Cir. 2003) (quoting 42 U.S.C. § 2000e(k)). Thus, under the PDA,

an employment practice is unlawful “when pregnancy is ‘a motivating

factor’ for an adverse employment action.” Briggs v. Women in Need,

Inc., 819 F. Supp. 2d 119, 126 (E.D.N.Y. 2011) (citation omitted).

      Pregnancy discrimination claims, as with any other discrimination

claim, are analyzed under the McDonnell Douglas burden-shifting rules,

which place upon the plaintiff the initial burden of making out a prima facie

case of discrimination. See McDonnell Douglas Corp. v. Green, 411 U.S.

792, 802 (1973); DeMarco, 369 F. App’x at 255; Quaratino v. Tiffany &


      4
          See 42 U.S.C. § 2000e(k).

                                      12
Case 8:18-cv-01173-GLS-CFH Document 54 Filed 12/02/20 Page 13 of 25




Co., 71 F.3d 58, 64 (2d Cir. 1995). To satisfy her initial burden, the

plaintiff must show that: “(1) she is a member of a protected class; (2) she

satisfactorily performed the duties required by the position; (3) she was

discharged; and (4) her position remained open and was ultimately filled

by a non-pregnant employee,” or the discharge occurred under

circumstances giving rise to an inference of unlawful discrimination.

Quaratino, 71 F.3d at 64 (citations omitted). In addition to the four

elements of a prima facie case, a “[p]laintiff must also be able to point to

some admissible evidence from which a rational jury could infer that

[persons who participated in her termination decision] knew that the

plaintiff was pregnant.” Lambert v. McCann Erickson, 543 F. Supp. 2d

265, 277-78 (S.D.N.Y. 2008) (citation omitted); see Ingenito v. Riri USA,

Inc., No. 11-CV-2569, 2013 WL 752201, at *10 (E.D.N.Y. Feb. 27, 2013)

(holding that, to make out a prima facie case of pregnancy discrimination,

a “[p]laintiff must establish that the [d]efendants knew or had reason to

believe she was pregnant before the decision to terminate her was made”

(citation omitted)).

      “A plaintiff’s establishment of a prima facie case gives rise to a

presumption of unlawful discrimination that shifts the burden of production

                                      13
Case 8:18-cv-01173-GLS-CFH Document 54 Filed 12/02/20 Page 14 of 25




to the defendant, who must proffer a legitimate, nondiscriminatory reason

for the challenged employment action.” Woodman v. WWOR-TV, Inc.,

411 F.3d 69, 76 (2d Cir. 2005) (internal quotation marks and citations

omitted); see Quaratino, 71 F.3d at 64. If the defendant comes forward

with a legitimate, non-discriminatory reason for the challenged

employment action, the presumption of discrimination is overcome, and

the defendant “will be entitled to summary judgment . . . unless the plaintiff

can point to evidence that reasonably supports a finding of prohibited

discrimination.” James v. N.Y. Racing Ass’n, 233 F.3d 149, 154 (2d Cir.

2000) (citations omitted); see Legg v. Ulster Cty., 820 F.3d 67, 74 (2d Cir.

2016).

      Ultimately, once the burden shifts back to the plaintiff, she must

show, without the benefit of the presumption, that the employer’s

determination was, in fact, the result of discrimination. See Holcomb v.

Iona Coll., 521 F.3d 130, 138 (2d Cir. 2008). The plaintiff must

demonstrate “by a preponderance of the evidence that the legitimate

reasons offered by the defendant were not its true reasons, but were a

pretext for discrimination.” Tex. Dep’t of Cmty. Affairs v. Burdine, 450 U.S.

248, 253 (1981) (citation omitted); see Kerzer v. Kingly Mfg., 156 F.3d

                                      14
Case 8:18-cv-01173-GLS-CFH Document 54 Filed 12/02/20 Page 15 of 25




396, 401 (2d Cir. 1998). As further explained by the Supreme Court, to

demonstrate pretext, a plaintiff must show “both that the [employer’s

proffered] reason was false, and that discrimination was the real reason.”

St. Mary’s Honor Ctr. v. Hicks, 509 U.S. 502, 515 (1993) (citation omitted);

see Quaratino, 71 F.3d at 64. However, conclusory allegations of

discrimination are insufficient to defeat a motion for summary judgment.

See Holcomb, 521 F.3d at 137; Schwapp v. Town of Avon, 118 F.3d 106,

110 (2d Cir. 1997).

      Here, Larkin has arguably proffered sufficient evidence to establish a

prima facie pregnancy discrimination claim: (1) she was pregnant; (2) she

satisfactorily performed her duties as a phlebotomist; (3) she was

terminated; and (4) her position was filled by a non-pregnant employee.

(Dkt. No. 38, Attach. 1 at 3.) Whether Larkin has submitted sufficient

evidence of a decisionmaker’s knowledge of her pregnancy is a closer

question. Assuming, without deciding, that Larkin has stated a prima facie

case, her Title VII pregnancy discrimination claim nonetheless fails

because she has failed to demonstrate that CVPH’s legitimate,

non-discriminatory reason to terminate her was mere pretext for

discrimination.

                                     15
Case 8:18-cv-01173-GLS-CFH Document 54 Filed 12/02/20 Page 16 of 25




      CVPH contends that, because CVPH has articulated a legitimate,

non-discriminatory reason for Larkin’s termination—that it “honestly

believed” that Larkin improperly accessed CVPH patients’ confidential

medical information in violation of its confidentiality policy—and because

Larkin “has absolutely no evidence that this reason was pretextual, and

that pregnancy animus and/or retaliation were the true reasons for her

discharge,” summary judgment is warranted. (Dkt. No. 48, Attach. 11

at 14-17.) Larkin argues that CVPH’s reason was pretextual because

CVPH “lied to the union and falsely represented” that Larkin had

improperly accessed medical records; violated its own policies and

procedures before terminating her; failed to properly investigate; “rush[ed]

to judgment and terminate[d] her employment in minimal time”; and

changed its story. (Dkt. No. 38, Attach. 1 at 9-20.) The court agrees with

CVPH.

      Here, CVPH has met its burden by putting forth evidence that Larkin

was fired because a patient complained about a purported disclosure of

her confidential information, and CVPH’s ensuing investigation resulted in

a finding, at the time, that Larkin had improperly accessed patients’

records in violation of the hospital’s confidentiality policy. (Dkt. No. 48,

                                       16
Case 8:18-cv-01173-GLS-CFH Document 54 Filed 12/02/20 Page 17 of 25




Attach. 11 at 13.)

      None of Larkin’s arguments or purported factual disputes regarding

the circumstances surrounding her termination are sufficient for a rational

jury to find that the legitimate, non-discriminatory reason for terminating

Larkin was a pretext for discrimination. Indeed, there is nothing in the

record to suggest that CVPH’s decision can be attributed to a

discriminatory motive.

      For instance, the record is devoid of any comments or actions

whatsoever by anyone at CVPH indicating that they had a discriminatory

animus against pregnant employees. Nor is there evidence of

discriminatory intent with respect to events surrounding the investigation

and the ensuing termination decisionmaking process. Rather, the

investigation was based on a complaint from a patient who believed her

information was wrongfully shared, (Def.’s SMF ¶ 51-52), and, at the time,

the result of the investigation—a finding of a breach of patient

confidentiality—was reported to Gosrich, (id. ¶ 69). Gosrich testified that

he was the one who made the decision to terminate Larkin; that her

pregnancy did not come to his attention prior to making the decision to

terminate her; and such decision was based on the belief that Larkin had

                                      17
Case 8:18-cv-01173-GLS-CFH Document 54 Filed 12/02/20 Page 18 of 25




violated CVPH’s confidentiality policy. (Dkt. No. 38, Attach. 14 at 24, 91.)

And there is no evidence to suggest that those involved in Larkin’s

termination did not honestly believe that she had committed a

confidentiality breach. See Shah v. Eclipsys Corp., No. 08-CV-2528, 2010

WL 2710618 at *10 (E.D.N.Y. July 7, 2010) (“To be a valid legitimate,

nondiscriminatory reason for termination, an employer’s belief need not be

correct, only honestly held.” (citations omitted)); Jeunes v. Potter, No.

3:08-CV-1218, 2009 WL 2883060, at *9-10 (D. Conn. Sept. 3, 2009) (“In

determining whether a plaintiff has produced sufficient evidence of pretext,

the key question is not whether the stated basis for termination actually

occurred, but whether the defendant believed it to have occurred.” (citation

omitted)); Warren v. N. Shore Univ. Hosp., No. CV-03-0019, 2006 WL

2844259, at *9 (E.D.N.Y. Sept. 29, 2006) (“An inaccurate, but honestly

held belief about an employee does not establish a claim of pretext.”

(citation omitted)). And, in any event, an employer may undertake an

adverse employment action “for a good reason, a bad reason, a reason

based on erroneous facts, or for no reason at all, as long as its action is

not for a discriminatory reason.” DeLuca v. Allied Domecq Quick Service

Restaurants, No. 03-CV-5142, 2006 WL 1662611 at *9 (E.D.N.Y. June 13,

                                      18
Case 8:18-cv-01173-GLS-CFH Document 54 Filed 12/02/20 Page 19 of 25




2006) (citations omitted).

      Even assuming that any person involved in the investigation or

decision to terminate Larkin was aware of Larkin’s pregnancy, there is no

evidence that the investigation or conclusion was in any way altered by

this knowledge. See Lambert, 543 F. Supp. 2d at 280 (“[The

decisionmakers’] decisions could only have been discriminatory to the

extent that they relied on recommendations or assessments that were

motivated by improper consideration of [plaintiff’s] pregnancy. This means

that none of [the decisionmakers’] independent pre-termination actions or

perceptions, however unfair or erroneous, can give rise to an inference

that [they were] motivated by [plaintiff’s] pregnancy.”). Indeed, it is

undisputed that Gosrich relied on information from Thornton and Miller in

making his termination decision, and that such decision was based only

on the grounds of the FairWarning report and Church’s complaint. (Pl.’s

SMF ¶¶ 60, 90, 99.) Larkin’s arguments to the contrary essentially boil

down to a faulty syllogism: “something bad happened to her at work; she

is in a protected class; therefore it must have happened because she is in

that protected class.” Nielsen v. Pioneer Bank, No. 1:15-cv-623, 2018 WL

4689056, at *4 (N.D.N.Y. Sept. 28, 2018) (citation omitted); see Lambert,

                                      19
Case 8:18-cv-01173-GLS-CFH Document 54 Filed 12/02/20 Page 20 of 25




543 F. Supp. 2d at 282 (“In sum, plaintiff’s only evidence that [her

supervisor’s] stated reasons for recommending [her] termination . . . are

pretext for unlawful pregnancy discrimination is the fact that plaintiff was

pregnant and that she was treated unfairly. This is plainly insufficient.”

(citations omitted)).

      As to the investigation itself, Estes testified that this was a “standard”

CVPH confidentiality investigation, and he did not recognize any

inconsistencies between the investigation into Larkin’s alleged breach as

compared to the investigations of other employees of which he had

previously been a part of. (Dkt. No. 38, Attach. 17 at 39-40.) In any

event, “a faulty investigation is not in and of itself evidence of pretext.”

Sharpe v. Utica Mut. Ins. Co., 756 F. Supp. 2d 230, 250 (N.D.N.Y. 2010)

(citation omitted); Rodriguez v. City of New York, 644 F. Supp. 2d 168,

187 (E.D.N.Y. 2008) (“[T]he fact that an employee disagrees with the

results of an employer’s decision regarding termination, or even has

evidence that the decision was objectively incorrect or was based on faulty

investigation, does not automatically demonstrate, by itself, that the

employer’s proffered reasons are a pretext for termination.” (citations

omitted)).

                                       20
Case 8:18-cv-01173-GLS-CFH Document 54 Filed 12/02/20 Page 21 of 25




      In sum, although it was ultimately determined that Larkin did not, in

fact, commit a breach of CVPH’s confidentiality policy, there is no

evidence in the record to permit a reasonable jury to find that CVPH

intentionally discriminated against Larkin on the basis of her pregnancy.

See McPherson v. N.Y.C. Dep’t of Educ., 457 F.3d 211, 216 (2d Cir. 2006)

(“In a discrimination case . . . we are decidedly not interested in the truth

of the allegations against plaintiff. We are interested in what motivated the

employer.” (internal quotation marks and citation omitted)); Robinson v.

Zurich N. Am. Ins. Co., 892 F. Supp. 2d 409, 430 (E.D.N.Y. 2012) (“The

question in this Title VII case is not whether defendants’ decision to

terminate plaintiff was correct but whether it was discriminatory. It is well

settled that the mere fact that an employee disagrees with an employer’s

evaluation of that employee’s misconduct or deficient performance, or

even has evidence that the decision was objectively incorrect, does not

necessarily demonstrate, by itself, that the employer’s proffered reasons

are a pretext for termination.” (citations omitted)).

      Accordingly, CVPH is entitled to summary judgment as to Larkin’s

Title VII pregnancy discrimination claim, and the claim is dismissed.

B.    Title VII and FMLA Retaliation

                                       21
Case 8:18-cv-01173-GLS-CFH Document 54 Filed 12/02/20 Page 22 of 25




      Both Title VII and FMLA retaliation claims are analyzed under the

McDonnell Douglas burden shifting framework. See Graziadio v. Culinary

Inst. of Am., 817 F.3d 415, 429 (2d Cir. 2016); Summa v. Hofstra Univ.,

708 F.3d 115, 125 (2d Cir. 2015). For the reasons explained above, even

assuming Larkin has raised a prima facie claim for Title VII and FMLA

retaliation, because CVPH had a non-retaliatory, non-pretextual reason for

terminating Larkin, Larkin’s claims fail. Accordingly, CVPH is entitled to

summary judgment as to Larkin’s Title VII and FMLA retaliation claims,

and the claims are dismissed.

C.    FMLA Interference

      Under 29 U.S.C. § 2615(a)(1), “[i]t shall be unlawful for any

employer to interfere with, restrain, or deny the exercise of or the attempt

to exercise, any right provided under this subchapter.” “An employee may

bring an interference claim against the employer when the employer in

some manner impeded the employee’s exercise of the rights afforded

substantive protection under the FMLA.” Bowman v. CSX Transp., Inc.,

22 F. Supp. 3d 181, 188-89 (N.D.N.Y. 2014) (internal quotation marks,

alterations, and citation omitted). To state a prima facie interference claim

pursuant to the FMLA, Larkin must allege: (1) she is an eligible employee;

                                     22
Case 8:18-cv-01173-GLS-CFH Document 54 Filed 12/02/20 Page 23 of 25




(2) CVPH qualifies as an employer under the FMLA; (3) she was entitled

to take leave under the FMLA; (4) she gave notice to CVPH of her

intention to take leave; and (5) CVPH denied her benefits to which she

was entitled under the FMLA. See id.

      Assuming, without deciding, that Larkin has established a prima

facie interference claim, for the reasons explained above, her claim fails.

In order to prove an interference claim, a plaintiff must show that the

defendant “considered [the plaintiff’s] FMLA leave . . . a negative factor in

its decision to terminate him.” Sista v. CDC Ixis N. Am., Inc., 445 F.3d

161, 176 (2d Cir. 2006) (citation omitted). “[I]t is well-settled that an

employer is not liable for ‘interfering’ with an employee’s leave when the

employee would have been terminated regardless of the leave.” Pearson

v. Unification Theological Seminary, 785 F. Supp. 2d 141, 162 (S.D.N.Y.

2011) (citations omitted); see Throneberry v. McGehee Desha Cnty.

Hosp., 403 F.3d 972, 979 (8th Cir. 2005) (“As long as an employer can

show a lawful reason, i.e., a reason unrelated to an employee’s exercise

of FMLA rights, for not restoring an employee on FMLA leave to her

position, the employer will be justified to interfere with an employee’s

FMLA leave rights.”); Geromanos v. Columbia Univ., 322 F. Supp. 2d 420,

                                       23
Case 8:18-cv-01173-GLS-CFH Document 54 Filed 12/02/20 Page 24 of 25




429 (S.D.N.Y. 2004) (“FMLA is not a shield to protect employees from

legitimate disciplinary action by their employers if their performance is

lacking in some manner unrelated to their FMLA leave.” (citation omitted)).

      Here, Larkin cannot establish that she was discharged for requesting

FMLA leave, or that it was a “negative factor” in CVPH’s decision to

terminate her. Sista, 445 F.3d at 176. Indeed, as discussed above,

Larkin was terminated based on CVPH’s belief that Larkin improperly

accessed CVPH patients’ confidential medical information in violation of its

confidentiality policy, and there is no evidence from which a reasonable

fact finder could conclude that her request for leave played any role in this

employment decision. Accordingly, CVPH is entitled to summary

judgment as to Larkin’s FMLA interference claim, and the claim is

dismissed.

                              V. Conclusion

      WHEREFORE, for the foregoing reasons, it is hereby

      ORDERED that Larkin’s motion for partial summary judgment (Dkt.

No. 38) is DENIED; and it is further

      ORDERED that Larkin’s motion to remove restrictions (Dkt. No. 39)

is DENIED as moot; and it is further

                                       24
Case 8:18-cv-01173-GLS-CFH Document 54 Filed 12/02/20 Page 25 of 25




      ORDERED that CVPH’s cross-motion for summary judgment (Dkt.

No. 48) is GRANTED; and it is further

      ORDERED that Larkin’s complaint (Dkt. No. 1) is DISMISSED; and it

is further

      ORDERED that the Clerk close this case; and it is further

      ORDERED that the Clerk provide a copy of this Memorandum-

Decision and Order to the parties.

IT IS SO ORDERED.

December 2, 2020
Albany, New York




                                     25
